Citation Nr: 1808214	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-20 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for obesity. 

2.  Entitlement to service connection for bilateral knees.   

3.  Entitlement to service connection for hearing loss.   

4.  Entitlement to service connection for tinnitus.   

5.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability. 

6.  Entitlement to service connection for diabetes, to include as secondary to a service-connected disability.   

7.  Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to March 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Providence, Rhode Island.  

In August 2016, the Board dismissed the appeal for nonservice-connected pension, and remanded the issues of service connection for bilateral knees, hearing loss, tinnitus, obesity, hypertension, diabetes, and a psychiatric disorder for further development, including provision to the Veteran of VA examinations.

The decision below addresses the issue of service connection for obesity.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO.
FINDING OF FACT

Obesity is not a disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for obesity have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
II. Analysis

The Veteran seeks service connection for obesity; however, obesity is not a disease or disability for VA compensation purposes.  Although the Board remanded the claim for further development in August 2016, the landscape of the law pertaining to this specific issue has changed since then.  See Marcelino v. Shulkin, No. 16-2149, (U.S. Vet. App. Jan. 23, 2018).  See also VAOPGCPREC 01-17 (Jan. 6, 2017) (holding that "obesity is not a disease or injury for the purposes of 38 U.S.C. 1110 and 1131; therefore, it may not be service connected on a direct basis").  The Board notes that obesity may still be an intermediate step between a service-connected disability and a current disability that may be service connected on a secondary basis under 38 C.F.R. § 3.310(a).  See id.

Consequently, the Veteran has not stated a claim for which compensation can be made.  The claim for service connection for obesity must therefore be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.  


ORDER

Service connection for obesity is denied.


REMAND

As stated above, in May 2016, the Veteran testified at a Board Hearing.  During the hearing the Veteran's attorney expressed concern that the Veteran was not receiving notice of scheduled VA examinations.  See Board Hearing Transcript, pp. 3-4.

In August 2016, the Board remanded the case to schedule the Veteran for VA examinations; which were apparently to take place October 20, 2016.  Apparently, the Veteran did not show for any of the appointments; however, there is no indication in the claims file as to how the Veteran was notified of the examinations.  See M21-1, Part III, Subpart iv, 3.B.1.a.  This is significant since it appears that the address of record may not be accurate.  See July 15, 2016 VA Optometry Telephone Encounter Note regarding "missed appointment for VF/OCT on 7/11/16," in which the Veteran reported that he was moving to New York.  See also February 24, 2016 VAMC Administrative Note that the Veteran "does not have voicemail and alternate contact number is not his."  Remand for re-scheduling of the VA examinations regarding the claims of service connection for hearing loss and tinnitus, a bilateral knee disorder, and a psychiatric disorder is therefore warranted given this information.

The issues of service connection for hypertension and diabetes, which the Veteran has claimed as secondary to a service-connected disability, are also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with regard to his claims of service connection for hearing loss and tinnitus.  Provide notice to the Veteran of this scheduled appointment and document the claims file accordingly.  Note that he has apparently moved to New York.

The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must also discuss the Veteran's military and medical history, and current complaints and symptoms, with the Veteran and document the Veteran's assertions in the examination report.  

All pertinent tests should be done, and all findings reported in detail.  After clinical examination, the examiner is requested to opine as follows: 

a.  whether it is at least as likely as not (50 percent or greater probability) that hearing loss (if found), began during active duty service or is related to some incident of active duty service; 

b.  whether it is at least as likely as not (50 percent or greater probability) that tinnitus began during active duty service or is related to some incident of active duty service.

A rationale for all opinions reach must be provided. 

2.  Schedule the Veteran for a VA examination with regard to his claim for service connection for a bilateral knee disorder.  Provide notice to the Veteran of this scheduled appointment and document the claims file accordingly.  Note that he has apparently moved to New York.

The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must also discuss the Veteran's military and medical history, and current complaints and symptoms, with the Veteran and document the Veteran's assertions in the examination report.  

All pertinent tests should be done, and all findings reported in detail.  After clinical examination, the examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that a current knee disorder, if found on examination or in prior medical records, began during active duty service or is related to some incident of active duty service.

NOTE:  If the Veteran has ever had a diagnosis of knee arthritis, the examiner is also requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the arthritis began in the year after the Veteran's separation from active duty service.

A rationale for all opinions reach must be provided. 

3.  Also, schedule the Veteran for a VA examination with regard to his claim for service connection for a psychiatric disorder.  Provide notice to the Veteran of this scheduled appointment and document the claims file accordingly.  Note that he has apparently moved to New York.

The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must also discuss the Veteran's military and medical history, and current complaints and symptoms, with the Veteran and document the Veteran's assertions in the examination report.  

After clinical assessment, the examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that a current psychiatric disorder (if found on examination or in prior medical records), began during active duty service or is related to some incident of the Veteran's active duty service.

A rationale for all opinions reach must be provided. 

4.  Finally, after completion of the above and any other development as may become indicated, re-adjudicate all of the claims remaining on appeal, including the issues of service connection for hypertension and diabetes on a direct and secondary basis.  If any benefit remains denied, provide the Veteran and his attorney a supplemental statement of the case and provide an opportunity for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


